370 F.2d 568
UNITED STATES of America, Appellee,v.Richard Gene BARRIER, Appellant.
No. 10805.
United States Court of Appeals Fourth Circuit.
Argued December 9, 1966.
Decided January 6, 1967.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville; J. Braxton Craven, Jr., Judge.
I. C. Crawford, Asheville, N. C. (Court-appointed counsel), for appellant.
Wm. Medford, U. S. Atty., for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and J. SPENCER BELL, Circuit Judges.
PER CURIAM:


1
Upon consideration of the briefs and the earnest argument of court-assigned counsel for the appellant, we find that the testimony supports the finding of guilt and there is no defect or invalidity in the sentence.


2
Affirmed.